PER CURIAM.
We conclude that the consecutive habitual offender sentences were illegal and therefore reverse the final order denying the defendant’s postconviction motion. It is clear from the facts recited in the opinion on direct appeal that the defendant’s convictions for robbery and throwing a destructive device arose from the same criminal episode. See Valdes v. State, 443 So.2d 223 (Fla. 1st DCA 1983). Therefore, the habitual offender sentences for those offenses must be concurrent and not consecutive. See Valdes v. State, 765 So.2d 774 (Fla. 1st DCA 2000).
DAVIS, BENTON and PADOVANO, JJ., CONCUR.